Citation Nr: 1044805	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  08-17 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1973 to July 1975, 
to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied entitlement to service connection for 
any heart disorder (claimed as coronary vascular disorder).  


FINDINGS OF FACT

1.  The Veteran had service in Vietnam.

2.  The Veteran has a current diagnosis of coronary artery 
disease, staus post coronary artery bypass grafting, status post 
myocardial infarction.


CONCLUSION OF LAW

Coronary artery disease, staus post coronary artery bypass 
grafting, status post myocardial infarction, is presumed to have 
been incurred in-service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2010); 75 Fed. Reg. 53216 (August 31, 2010) (to be 
codified at 38 C.F.R. § 3.309(e)).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Considering the decision to grant entitlement to service 
connection, a discussion of whether VA complied with the notice 
and assistance requirements of the VCAA, 38 U.S.C.A. § 5100 et 
seq., with regard to this issue, would serve no useful purpose.  

Governing law and regulations

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

The law establishes a presumption of service connection for 
disease associated with exposure to certain herbicide agents and 
also provides a presumption of exposure for veterans who served 
in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War shall be 
presumed to have been exposed during such service to herbicide 
agents, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be presumed 
to have been exposed to herbicide agents shall be the last date 
on which he served in Vietnam during the Vietnam era.  
38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during  service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  The list of diseases includes ischemic heart 
disease.  The term "ischemic heart disease" includes, but is 
not limited to acute, subacute and old myocardial infarction; 
atherosclerotic cardiovascular disease including coronary artery 
disease (including coronary spasm) and coronary bypass surgery; 
and stable, unstable, and Prinzmetal's angina.  75 Fed. Reg. 
53216 (August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).

Analysis

In May 2007, the Veteran submitted a claim of entitlement to 
service connection for a heart disorder.  The Veteran's service 
records confirm that he served in the Republic of Vietnam during 
the Vietnam era.  Hence, the Board presumes that the Veteran was 
exposed to Agent Orange in service.  

The evidence of record shows that the Veteran has a diagnosis of 
coronary artery disease, staus post coronary artery bypass 
grafting, status post myocardial infarction.  Applying the law to 
the facts in this case, entitlement to service connection for 
coronary artery disease, staus post coronary artery bypass 
grafting, status post myocardial infarction, is warranted.  See 
38 C.F.R. §§ 3.307, 3.309; 75 Fed. Reg. 53216 (August 31, 2010) 
(to be codified at 38 C.F.R. § 3.309(e)).  
 

ORDER

Entitlement to service connection for coronary artery disease, 
staus post coronary artery bypass grafting, status post 
myocardial infarction, is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


